Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 4, 9, 11, 15, 18, 22, 25 and 29-30 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-3, 5-8, 10, 12-14, 16-17, 19-21, 23-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20220132341 A1) in view of Murray (US 20220191793 A1).

2b. Summary of the Cited Prior Art
Lee discloses a method for monitoring control signals in a wireless network (Figs 1-11).
Murray discloses a method for DRX configuration in new radio (Figs 1-11).

2c. Claim Analysis
Regarding Claim 1, Lee discloses:
A user equipment (UE) for wireless communication, comprising
[(see Fig 1A, UE 116)]:
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to
[(see Fig 1B, Processor 118 and Non-Removable Memory 130; see also Figs 1A-1D)]:
receive an indication of a search space configuration that identifies one or more parameters associated with demodulation reference signals (DMRSs) for a physical downlink control channel (PDCCH) communication
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
decode a PDCCH candidate associated with the PDCCH communication, based at least in part on the one or more parameters associated with the DMRSs
[(Lee discloses monitoring and decoding PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL).
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
wherein the PDCCH candidate is aggregated over one or more PDCCH monitoring occasions
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions, see:
[0089] A WTRU may monitor or may be assigned with a set of PDCCH candidates to monitor. A set of PDCCH candidates may be monitored during a blind detection of a PDCCH. A search space or a set of search spaces for multiple aggregation levels may be or may include a set of PDCCH candidates to monitor such as with blind detection. A search space or set of search spaces may be configured by at least one of: i) an associated CORESET, ii) a number of candidates for or within each aggregation level, and iii) a set of monitoring occasions. The monitoring occasions may include one or more of a monitoring periodicity (e.g., in terms of slots), a monitoring offset, and a monitoring pattern (e.g., 14 bits corresponding to possible patterns of symbols inside a slot).
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].
Lee does not elaborate about receive an indication and configuration in detail.
However, Murray discloses:
receive an indication of a search space configuration
[(see Fig 3, RRC configuration; see also Figs 4A-10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee’s method for monitoring control signals in a wireless network with Murray’s method for DRX configuration in new radio with the motivation being to improve power consumption efficiency (Murray, Para [0211]).

Regarding Claim 2, Lee discloses:
wherein the one or more parameters associated with the DMRSs comprise one or more of [(see Fig 6)]:
a DMRS sequence of the DMRSs, or an orthogonal cover code pattern for the DMRSs
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on precoded DMRS sequences, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 3, Lee discloses:
wherein the one or more processors are further configured to [(see Fig 1B)]:
receive an indication of configurations of multiple DMRS sequences that define one or more of [(see Fig 6)]:
a first association of a first DMRS sequence with aggregation of a first number of PDCCH monitoring occasions
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
a second association of a second DMRS sequence with aggregation of a second number of PDCCH monitoring occasions, or 
[(see citations of this claim above)];
a third association of a third DMRS sequence with no PDCCH monitoring occasion aggregation
[(see citations of this claim above)].

Regarding Claim 5, Lee discloses:
wherein the one or more processors are further configured to [(see Fig 1B)]:
receive the PDCCH communication with the DMRSs having one or more of [(see Fig 6)]:
the DMRS sequence applied, or the orthogonal cover code pattern applied on top of a DMRS sequence assigned to the UE
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS, DMRS in a specific code sequence, as known in the art, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];

Regarding Claim 6, Lee discloses:
wherein the one or more processors, when receiving the indication of the search space configuration that identifies the one or more parameters associated with DMRSs for a PDCCH communication, are configured to
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
receive the indication of the search space configuration that identifies the one or more parameters associated with DMRSs for a PDCCH communication via one or more of
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)]:
a first monitoring occasion of a set of consecutive monitoring occasions, 
a second monitoring occasion of the set of consecutive monitoring occasions, or
each monitoring occasion of the set of consecutive monitoring occasions
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
[0089] A WTRU may monitor or may be assigned with a set of PDCCH candidates to monitor. A set of PDCCH candidates may be monitored during a blind detection of a PDCCH. A search space or a set of search spaces for multiple aggregation levels may be or may include a set of PDCCH candidates to monitor such as with blind detection. A search space or set of search spaces may be configured by at least one of: i) an associated CORESET, ii) a number of candidates for or within each aggregation level, and iii) a set of monitoring occasions. The monitoring occasions may include one or more of a monitoring periodicity (e.g., in terms of slots), a monitoring offset, and a monitoring pattern (e.g., 14 bits corresponding to possible patterns of symbols inside a slot).
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 7, Lee discloses:  
wherein the one or more processors are further configured to [(see Fig 1B)],
based at least in part on the one or more parameters associated with the DMRSs indicating that the PDCCH candidate is not aggregated over multiple PDCCH monitoring occasions
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)]:
receive the PDCCH communication via a first PDCCH monitoring occasion
[(see:
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
Lee does not disclose about “ignore a remaining set of PDCCH”.
However, Murray discloses:
based at least in part on the one or more parameters associated with the DMRSs indicating that the PDCCH candidate is not aggregated over multiple PDCCH monitoring occasions
[(Murray discloses various skipping PDCCH monitoring occasions, see:
[0141] It has been agreed that PDCCH skipping is transparent to operation of the MAC DRX procedure. This then implies the PHY PDCCH skipping procedure is not transparent to the MAC DRX procedure. The issue is similar for other MAC procedures (e.g. RA, SR, HARQ, BSR . . . ). The UE handling of interaction between PDCCH skipping command from network and UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) and related timers gives rise to the questions of when/how/where to ignore PDCCH skipping and when/where/how this is done. For example, whether it is handled in the MAC or in the PHY.
[0142] Assuming the design of the monitoring of PDCCH skipping by the UE may involve potential collision with UL triggered activities (e.g. RA, SR and BSR) or events part of legacy active time DRX (e.g. On Duration, DRX Inactivity), then similar to the power saving signal case, the UE handling of collision of monitoring of PDCCH skipping with any UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) should be investigated. For example, at least two options include option (1) UE does not monitor PDCCH skipping while UE is in legacy active time, or option (2) UE monitors PDCCH skipping while UE is in legacy active time. If the UE monitors PDCCH skipping and there is a switching time, it is not clear if the UE can still receive reference signals, PDCCH, etc. For example, an ambiguity arises if the UE does not monitor PDCCH skipping, is this just as if the UE received the PDCCH skipping command or are there different actions.
Figs 3-10)];
ignore a remaining set of the one or more PDCCH monitoring occasions
[(Murray discloses various skipping PDCCH monitoring occasions, see:
[0141] It has been agreed that PDCCH skipping is transparent to operation of the MAC DRX procedure. This then implies the PHY PDCCH skipping procedure is not transparent to the MAC DRX procedure. The issue is similar for other MAC procedures (e.g. RA, SR, HARQ, BSR . . . ). The UE handling of interaction between PDCCH skipping command from network and UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) and related timers gives rise to the questions of when/how/where to ignore PDCCH skipping and when/where/how this is done. For example, whether it is handled in the MAC or in the PHY.
[0142] Assuming the design of the monitoring of PDCCH skipping by the UE may involve potential collision with UL triggered activities (e.g. RA, SR and BSR) or events part of legacy active time DRX (e.g. On Duration, DRX Inactivity), then similar to the power saving signal case, the UE handling of collision of monitoring of PDCCH skipping with any UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) should be investigated. For example, at least two options include option (1) UE does not monitor PDCCH skipping while UE is in legacy active time, or option (2) UE monitors PDCCH skipping while UE is in legacy active time. If the UE monitors PDCCH skipping and there is a switching time, it is not clear if the UE can still receive reference signals, PDCCH, etc. For example, an ambiguity arises if the UE does not monitor PDCCH skipping, is this just as if the UE received the PDCCH skipping command or are there different actions.
Figs 3-10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee’s method for monitoring control signals in a wireless network with Murray’s method for DRX configuration in new radio with the motivation being to improve power consumption efficiency (Murray, Para [0211]).

Regarding Claim 8, Lee discloses: 
wherein the one or more processors are further configured to [(see Fig 1B)],
based at least in part on the one or more parameters associated with the DMRSs indicating that the PDCCH candidate is not aggregated over multiple PDCCH monitoring occasions
[(Lee discloses monitoring PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL);
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)]:
	receive the PDCCH communication via a first PDCCH monitoring occasion
[(see:
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
	perform blind detection separately on remaining PDCCH monitoring occasions of the one or more PDCCH monitoring occasions
	[(see:
[0089] A WTRU may monitor or may be assigned with a set of PDCCH candidates to monitor. A set of PDCCH candidates may be monitored during a blind detection of a PDCCH. A search space or a set of search spaces for multiple aggregation levels may be or may include a set of PDCCH candidates to monitor such as with blind detection. A search space or set of search spaces may be configured by at least one of: i) an associated CORESET, ii) a number of candidates for or within each aggregation level, and iii) a set of monitoring occasions. The monitoring occasions may include one or more of a monitoring periodicity (e.g., in terms of slots), a monitoring offset, and a monitoring pattern (e.g., 14 bits corresponding to possible patterns of symbols inside a slot).
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].
Lee does not disclose about “ignore a remaining set of PDCCH”.
However, Murray discloses:
wherein the one or more processors are further configured to, based at least in part on the one or more parameters associated with the DMRSs indicating that the PDCCH candidate is not aggregated over multiple PDCCH monitoring occasions
[(Murray discloses various skipping PDCCH monitoring occasions, see:
[0141] It has been agreed that PDCCH skipping is transparent to operation of the MAC DRX procedure. This then implies the PHY PDCCH skipping procedure is not transparent to the MAC DRX procedure. The issue is similar for other MAC procedures (e.g. RA, SR, HARQ, BSR . . . ). The UE handling of interaction between PDCCH skipping command from network and UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) and related timers gives rise to the questions of when/how/where to ignore PDCCH skipping and when/where/how this is done. For example, whether it is handled in the MAC or in the PHY.
[0142] Assuming the design of the monitoring of PDCCH skipping by the UE may involve potential collision with UL triggered activities (e.g. RA, SR and BSR) or events part of legacy active time DRX (e.g. On Duration, DRX Inactivity), then similar to the power saving signal case, the UE handling of collision of monitoring of PDCCH skipping with any UL triggered activities (e.g. RA, SR and BSR) or any other event part of legacy active time DRX (e.g. On Duration, DRX Inactivity) should be investigated. For example, at least two options include option (1) UE does not monitor PDCCH skipping while UE is in legacy active time, or option (2) UE monitors PDCCH skipping while UE is in legacy active time. If the UE monitors PDCCH skipping and there is a switching time, it is not clear if the UE can still receive reference signals, PDCCH, etc. For example, an ambiguity arises if the UE does not monitor PDCCH skipping, is this just as if the UE received the PDCCH skipping command or are there different actions.
Figs 3-10)]:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee’s method for monitoring control signals in a wireless network with Murray’s method for DRX configuration in new radio with the motivation being to improve power consumption efficiency (Murray, Para [0211]).

Regarding Claim 10, Lee discloses:
wherein the one or more processors are further configured to [(see Fig 1B)]:
	apply aggregation to the one or more PDCCH monitoring occasions for one or more PDCCH candidates based at least in part on one or more of:
	the one or more PDCCH candidates having PDCCH aggregation levels that satisfy a threshold PDCCH aggregation level, or 
	[(see:
[0116] An SP-SS may be used or allowed to be used when a P-SS, or an associated P-SS, periodicity is larger than a threshold. For example, a WTRU may monitor for an activation signal for a SP-SS if its associated P-SS periodicity is larger than a threshold. The periodicity of a SP-SS may be longer than that of the associated P-SS. A WTRU may skip monitoring of an activation signal for a SP-SS if its associated P-SS periodicity is shorter than the threshold
[0147] In a case of a periodicity of a search space, if a periodicity of a search space is larger than a threshold, a WTRU may receive, or expect, a first type of transmission, for example, a PDSCH burst transmission with a single DCI scheduling. If the periodicity of the search space is smaller than a threshold, the WTRU may receive, or expect, a second type of transmission, for example, a single PDSCH transmission with a single DCI scheduling. This may apply when a WTRU is in a power saving mode and/or served with burst traffic. The number of PDSCHs in a burst may be determined based on a periodicity of the search space.
	Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
the one or more PDCCH candidates comprising a subset, of a set of PDCCH candidates for which the UE monitors the one or more PDCCH monitoring occasions, that are configured for application of PDCCH monitoring occasion aggregation when indicated
[(Lee discloses monitoring and decoding PDCCH in one or more PDCCH monitoring occasions based on DMRS information, see:
[0086] A resource element group (REG) may be the smallest building block for a PDCCH. A REG may consist of 12 resource elements (REs) on one OFDM symbol in time and one resource block (RB) in frequency. In a REG, nine REs may be used for control information and three REs may be used for demodulation reference signal (DMRS). Multiple REGs (e.g., 2, 3, or 6), adjacent in time or frequency, may form an REG bundle which may be used with the same precoder and their DMRSs may be used together for channel estimation. Six REGs (e.g., in the format of 1, 2, or 3 REG bundles) may form one control channel element (CCE) which may be the smallest possible PDCCH. A PDCCH may consist of one or multiple CCEs (e.g., 1, 2, 4, 8, or 16 CCEs). The number of CCEs for a PDCCH may be called its aggregation level (AL).
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claims 12-14 and 16-17, the claims disclose similar features as of Claims 1-3 and 5-6, and are rejected based on the same rationales of Claims 1-3 and 5-6.
Further, Claims 12-14 and 16-17 disclose the same operations of claims 1-3 and 5-6, but are performed by a base station.

Regarding Claims 19-21 and 23-24, the claims disclose similar features as of Claims 1-3 and 7-8, and are rejected based on the same rationales of Claims 1-3 and 7-8.

Regarding Claims 26-28, the claims disclose similar features as of Claims 1-3, and are rejected based on the same rationales of Claims 1-3.
Further, Claims 26-28 disclose the same operations of claims 1-3, but are performed by a base station.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473